Citation Nr: 0203906	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for chronic obstructive pulmonary disease 
(COPD), emphysema, chronic bronchitis, and pleural thickening 
due to asbestos exposure (also referred to collectively 
herein as "COPD").


REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an earlier effective 
date for a grant of service connection for COPD.  As the 
veteran has since moved from Florida to Arizona, his claims 
file has been transferred to the RO in Phoenix, Arizona.  

This case was previously before the Board in June 2001, at 
which time the matter was remanded to the RO for additional 
development.  The additional development having been 
completed, the case has been returned to the Board for 
appellate review.  The Board further observes that the 
veteran appeared and testified before the undersigned Board 
Member at an August 16, 2001, Board hearing sitting in 
Phoenix, Arizona. 

The Board also notes that the veteran has separately docketed 
a motion for clear and unmistakable error (CUE) in two prior 
Board decisions - dated June 13, 1995, and October 2, 1997 - 
which concern the issue of service connection for COPD.  
Contemporaneously with the decision rendered herein, the 
Board has separately issued a decision on this CUE motion, 
which determined the following:  1) the June 13, 1995, Board 
decision was not clearly and unmistakably erroneous; 2) the 
October 2, 1997, Board decision was clearly and unmistakably 
erroneous.  The decision rendered below is consistent with 
the decision rendered on the veteran's motion for CUE.


FINDINGS OF FACT

1.  By a decision entered on June 13, 1995, the Board denied 
the veteran's claim of service connection for COPD; the 
veteran did not appeal this decision.

2.  On March 22, 1996, the veteran's application to reopen 
his claim of entitlement to service connection for COPD was 
received by the regional office.

3.  By an August 1999 rating decision, service connection for 
COPD was established, effective from January 13, 1999.


CONCLUSION OF LAW

The requirements for an effective date of March 22, 1996, for 
the award of service connection for COPD, have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(q)(ii) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than January 13, 1999, concerning the grant of 
service connection for COPD.  Specifically, the veteran 
claims that the effective date for this award should be 
effective back to 1987 or 1989.  

A review of the claims file reveals that the Board rendered a 
decision on June 13, 1995, the Board denied the veteran's 
claim of service connection for COPD.  This Board decision is 
final, and may not now be disturbed absent a motion and 
showing of clear and unmistakable error.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); see also 38 C.F.R. §§ 20.1100, 
20.1400 (2001).  As was explained in the introduction section 
of this decision, the Board has filed a separate but 
contemporaneous decision that, in pertinent part, denied the 
veteran's motion for CUE in the June 13, 1995 decision.

The record includes statements from the veteran, dated 
November 8, 1995, and received by the Phoenix RO on March 22, 
1996, requesting that his claim of entitlement to service 
connection for COPD be reopened.  A June 1996 RO rating 
decision denied the veteran's application to reopen his 
service connection claim for COPD, and an October 2, 1997, 
Board decision upheld the RO's rating decision.  However, as 
was explained in the introduction section of this decision, a 
separate but contemporaneous Board determination has reversed 
and revised the October 1997 Board decision on the basis of 
CUE - consistent with 38 U.S.C.A. § 7104 and 38 C.F.R. 
§§ 20.1100, 20.1400 - and determined that the evidence of 
record at that time was new and material.  

In August 1999 the RO rendered a rating decision granting 
service connection for COPD, effective from January 13, 1999, 
the date the RO determined that the veteran had filed his 
claim to reopen.

At this juncture, the Board notes that the law provides that 
the effective date for a claim reopened after a final 
disallowance will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(ii).  As was previously noted, 
the most recent final disallowance with regard to the issue 
of service connection for COPD is a June 13, 1995, Board 
decision.  Thus, pursuant to the relevant laws and 
regulations, the establishment of an effective date for 
service connection of COPD prior to June 13, 1995, is 
precluded under the circumstances of this case.  See 
38 U.S.C.A. §§ 5110, 7104; 38 C.F.R. §§ 3.400(q)(ii), 
20.1100, 20.1400.

However, the Board does find that under the particulars of 
this case, an effective date earlier than January 13, 1999, 
for service connection of COPD, is warranted.  Specifically, 
since the Board's October 2, 1997 decision was found to be 
clearly and unmistakably erroneous, the Board concludes that 
March 22, 1996, being the date of the veteran's request to 
reopen his claim of service connection for COPD after the 
Board's June 13, 1995 decision, is the appropriate effective 
date. 

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
to make reasonable efforts to obtain such evidence, and to 
afford a claimant an opportunity for a VA examination under 
certain circumstances.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001), Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions and statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to substantiate the claims 
addressed above, and have therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the claims addressed above and that no further action by the 
RO is necessary to meet the requirements of the VCAA.  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

An effective date of March 22, 1996, for the award of service 
connection for (COPD), emphysema, chronic bronchitis, and 
pleural thickening due to asbestos exposure, is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for 
CUE ... on or after November 18, 1988" as a condition for 
an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

